Citation Nr: 0717195	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran had active service from May 1964 to February 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2004 rating decision in which the RO denied 
service connection for hearing loss.  The veteran filed a 
notice of disagreement (NOD) in October 2004, and the RO 
issued a statement of the case (SOC) in May 2005.  The 
veteran filed a substantive appeal pertaining to this issue 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2005.  Thereafter, the RO continued the denial of the 
claim on appeal, as reflected in a July 2006 supplemental SOC 
(SSOC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes. 

3.  Although the veteran may well have experienced in-service 
noise exposure, as alleged, the record reflects no evidence 
of bilateral hearing loss for more than 40 years after 
service, and the only competent opinion evidence to address 
the question of whether there exists a medical nexus between 
any in-service noise exposure and current bilateral hearing 
loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a May 2004 RO letter  provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate this claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the July 2006 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  The July 
2006 letter accompanying the SSOC informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however, 
as with the notice addressed above, the timing of this notice 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claim for service connection, no 
disability rating or effective date is being assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, private treatment records, records 
from the Social Security Administration (SSA), VA treatment 
records from the VA Medical Center in Lebanon, Pennsylvania, 
and the reports of June 2004 VA examinations.  

In summary, in connection with the RO's consideration of the 
claim for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board does not have the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2006).

The veteran and his representative contend that the veteran 
has current bilateral hearing loss due to in-service noise 
exposure.  However, considering the pertinent evidence of 
record in light above-noted legal authority, the Board finds 
that the record presents no basis for a grant of service 
connection for bilateral hearing loss.

Initially, the Board notes that the veteran's service medical 
records, including the report of the veteran's February 1969 
discharge examination, do not reflect any complaints, 
findings, or diagnosis of any bilateral hearing loss.  

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

On VA audiological evaluation in September 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
85
85
LEFT
10
20
70
85
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 72 percent in the left ear.  
It was noted that the veteran had bilateral high frequency 
sensorineural hearing loss.  Contributory medical history 
detailed a history of significant hazardous noise exposure, 
tinnitus, and no recent ear pain.



On VA audiological evaluation in June 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
80
90
LEFT
15
15
60
85
90

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  
The veteran reported that he had intermittent military noise 
exposure working as a jet engine mechanic and did not wear 
ear protection.  The veteran also indicated that he had 
worked as an automobile mechanic for 31 years and utilized 
hearing protection most of the time when working around loud 
equipment.  Based on a review of the veteran's service 
records along with the current findings, the VA audiologist 
opined that the veteran's hearing loss is not likely related 
to his noise exposure while in service.  

On June 2004 VA ear disease examination, the examiner 
diagnosed hearing loss.  After reviewing the veteran's claims 
file, the examiner indicated that that there was no evidence 
to suggest or confirm that the veteran had any hearing loss 
at the time of discharge from service and noted that the 
veteran's service discharge examination report showed normal 
hearing.  He opined that it was not at least as likely as not 
that the veteran's hearing loss was connected to in-service 
noise exposure.

As indicated above, the audiological findings of record 
clearly show that the veteran has current hearing loss 
disability for VA purposes, as defined by 38 C.F.R. § 3.385.  
Hence, the only remaining question is whether there is a 
medically sound basis for attributing such disability to 
service.  

The veteran's DD-214 reflects that the veteran's military 
occupational specialty (MOS) was Aircraft Engineer Repairman 
as well as Armor Intel Specialist.  While the veteran's 
duties in these capacities may well have exposed the veteran 
to in-service noise exposure, as alleged, the record does not 
support a medical nexus between such noise exposure and 
current hearing loss.  

The Board notes that the first documented evidence of hearing 
loss was more than 30 years after the veteran's discharge 
from service, and that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Significantly, moreover, the only competent opinion evidence 
to address the etiology of the current hearing loss weighs 
against the claim.  As indicated above, the June 2004 ears 
examiner (apparently, a physician's assistant, with 
endorsement of the examination report and opinion by a 
physician), specifically opined that the veteran's current 
hearing loss is less likely than not related to any in-
service noise exposure, and the June 2004 audiologist 
rendered a similar opinion.  The Board notes that there is no 
contrary opinion-by either a physician or an audiologist-
even suggesting a medical relationship between any current 
hearing loss and the veteran's military service, and neither 
the veteran nor his representative has identified or even 
alluded to the existence of any such opinion.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal.  However, 
the veteran cannot establish a service connection claim on 
the basis of his assertions, alone.  While the Board does not 
doubt the sincerity of the veteran's belief that his current 
hearing loss is associated with noise exposure during 
military service, this claim turns on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim.  

For the foregoing reasons, the claim for service connection 
for bilateral hearing loss must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


